Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Respond to Argument/Amendment
	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
	Claim Status:
	Claims 1-22 are pending.
Claims 2, 11 and 20 have been amended, and claims 21 and 22 are newly added.
	Claims 1-22 are examined as follow: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bischsel (US2013/0008879A1).
Regarding claim 1, Bischsel discloses an additive manufacturing process (refer to Bischsel’s method for hybrid direct manufacturing, tittle and system 100, fig.1) comprising: 
forming a plurality of successive layers (layers of material 115, fig.1) on an object (baseplate 117, fig.1) on a support (base platform or bed 105, fig.1), wherein forming at least some layers (first few layers on bottom) from the plurality of layers (layers of material 115, fig.1) includes 
dispensing a layer of feed material (stock wire 127) over the support (base platform or bed 105) [refer to Bischsel Par.0021 cited: “…Wire feeder 120 is configured to feed a stock wire 127 to an exposure point on bed 105…”], 
fusing a portion of the layer of feed material (stock wire 127) to form a fused portion in the layer [refer to Bischsel’s fig.5 as an evidence that fused portion in the layer,  and see Par.0027],    
determining to rework a particular region (refer to evidence in Bischsel’s fig.7, foundations 710, 715) in the fused portion [refer to Bischsel’s fig.6, weld first monolith and weld second monolith], and 
reworking the particular region (foundations 710, 715), the reworking including 
establishing a gas flow (high energy source 110, refer to Bischsel’s fig.7) directed towards the particular region (foundations 710, 715), and 
producing a melt pool [refer to Bischsel’s Par.0022 cited: “…Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117…”] having a keyhole (gap between each foundations 710 and 715, fig.7) within the particular region (foundations 710, 715)(refer to Bischsel Fig. 1 and 7 shown below).

    PNG
    media_image1.png
    519
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    858
    566
    media_image2.png
    Greyscale

Regarding claim 7, Bischsel further discloses producing the melt pool [refer to Bischsel’s Par.0022, “molten material”] comprises directing a beam of a rework laser to trace a path covers the particular region [refer to Bischsel’s Par.0022 cited:” In operation, system 100 deposits layers of material 115 onto a baseplate 117 one layer at a time. Baseplate 117 may be a preformed sheet of material that is securely attached to bed 105. Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117. Stock wire 127 melts upon contact with the focused high energy beam 125. Once the molten material moves out of the focus point of beam 125, the molten material solidifies and bonds to the layer below as it cools”] (refer to Bischsel Fig. 1 and 7 shown above in claim 1).

Regarding claim 10, Bischsel further discloses in the keyhole (gap between each foundations 710 and 715, fig.7) extends from a fused portion (foundations 710, 715) of the top-most layer formed on the object through fused portion (foundations 710, 715) of one or more additional layers (115, fig.1) formed on the object (115 and 117, fig.1) (refer to Bischsel Fig. 1 and 7 shown above in claim 1).

	Regarding claim 11, Bischsel discloses an additive manufacturing system (refer to Bischsel’s method for hybrid direct manufacturing, tittle and system 100, fig.1), comprising: 
	a support (base platform or bed 105, fig.1) having a surface to support an object (baseplate 117, fig.1) being manufactured; 
	a feed material dispenser (stock wire 127, fig.1) to deliver a plurality of successive layers (layers of material 115, fig.1) of feed material over the support (base platform or bed 105); 
high energy source 110, fig.7) configured to fuse at least a portion of an outermost layer of feed material (stock wire 127) to form a fused portion [refer to Bischsel’s Par.0021 cited: “…Wire feeder 120 is configured to feed a stock wire 127 to an exposure point on bed 105…”], and 
	rework a particular region (foundations 710, 715) in the fused portion [refer to Bischsel’s fig.6, weld first monolith and weld second monolith] by producing a melt pool [refer to Bischsel’s Par.0022 cited: “…Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117…”] having a keyhole (gap between each foundations 710 and 715, fig.7) within the particular region (foundations 710, 715).

    PNG
    media_image1.png
    519
    579
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    844
    481
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    858
    566
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1), in view of Orozco et al (US20040249495A1).
	Regarding claim 2, Bischsel does not discloses determining to rework the particular region comprise performing a metrological scan on the layer of feed material.
	Orozco discloses determining to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) comprise performing a metrological scan (The weld profile data 52, fig.4) on the layer of feed material (weld joint) (refer to Orozco Fig. 4, Fig. 6) [refer to Orozco Par.0042 cited:” An inspection report is generated at Step 500, after the stop process is completed. The report summarizes the quality of the weld and whether the part passes inspection or not. If the part does not pass inspection, all defects and their locations are flagged. The types of defects include insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc. If the fabricated part passes inspection as determined at Step 510, the welded part is automatically moved into shipping as in Step 520. If the fabricated part does not pass inspection, at Step 530, it is sent elsewhere for offline manual reinspection or rework, depending on the nature of the defects”].

    PNG
    media_image4.png
    266
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    446
    586
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with determining to rework the particular region comprise performing a metrological scan on the layer of feed material, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”]

Regarding claim 3, Bischsel does not discloses determine to rework the particular region further comprises determining that the particular region includes a threshold of defects.
	Orozco discloses determine to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) further comprises determining that the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) includes a threshold of defects (The weld profile data 52, fig.4) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2) [refer to Orozco Par.0042 cited:” An inspection report is generated at Step 500, after the stop process is completed. The report summarizes the quality of the weld and whether the part passes inspection or not. If the part does not pass inspection, all defects and their locations are flagged. The types of defects include insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc. If the fabricated part passes inspection as determined at Step 510, the welded part is automatically moved into shipping as in Step 520. If the fabricated part does not pass inspection, at Step 530, it is sent elsewhere for offline manual reinspection or rework, depending on the nature of the defects”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with determine to rework the particular region further comprises determining that the particular region includes a threshold of defects, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”]

Regarding claim 4, Bischsel does not discloses determining to rework the particular region based in part of parameter for forming the layer on the object.
	Orozco discloses determining to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) based in part of parameter (refer to Orozco fig.6, 322, 332 and 312) for forming the layer on the object (weld joint) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with determining to rework the particular region based in part of parameter for forming the layer on the object, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 5, Bischsel does not discloses wherein parameters for forming the layer include laser power and scan velocity.	
	Orozco discloses wherein parameters (refer to Orozco fig.6, 322, 332 and 312) for forming the layer (weld joint) include laser power and scan velocity [refer to Orozco Abstract cited:” traditional process parameters such as laser power, wire feed, GMAW voltage and active seam tracking”] (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with parameters for forming the layer include laser power and scan velocity, as taught by Orozco, in order refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 6, Bischsel does not discloses wherein parameters for forming the layer include a location of the fused portion of the layer on the object relative to other fused portion of the layer on the object.	
	Orozco discloses wherein parameters refer to Orozco fig.6, 322, 332 and 312)) for forming the layer (weld joint) include a location of the fused portion of the layer on the object relative to other fused portion of the layer (refer to Orozco fig.6, Gap 320) on the object (weld joint) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with wherein parameters for forming the layer include a location of the fused portion of the layer on the object relative to other fused portion of the layer on the object, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 17, Bischsel does not disclose a controller configured to determine whether to rework the particular region.
	Orozco discloses a controller (central processor 20) configured to determine whether to rework the particular region (refer to Orozco fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a controller refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].
	
	Regarding claim 18, the modification of Bischsel and Orozco disclose substantially all features set forth in claim 17, Bischsel does not disclose a camera, optical emission spectrophotometer, or laser profilometer configured to view at least a fused portion of the outmost layer of the feed material.
	Orozco further discloses a camera, optical emission spectrophotometer, or laser profilometer (weld quality monitor 50 or weld pool monitor 40, fig.4) configured to view at least a fused portion of the outmost layer of the feed material (welded joint) (refer to Orozco’s fig.4 shown above in claim 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a camera, optical emission spectrophotometer, or laser profilometer configured to view at least a fused portion of the outmost layer of the feed material, as taught by Orozco, in order to provide the capability to monitor and reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 19, the modification of Bischsel and Orozco disclose substantially all features set forth in claim 18, Bischsel does not disclose the controller is configured to determine presence of defects based on data from the camera, optical emission 
	Orozco further discloses the controller (central processor 20) is configured to determine presence of defects (refer to Orozco fig.4, 52 and 42) based on data from the camera, optical emission spectrophotometer, or laser profilometer (refer to Orozco fig.4, Weld quality monitor 50 and weld pool monitor 40) and to determine whether to rework the particular region based on presence of defects in the particular region (refer to Orozco fig.4 and fig.6 show above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with the controller is configured to determine presence of defects based on data from the camera, optical emission spectrophotometer, or laser profilometer and to determine whether to rework the particular region based on presence of defects in the particular region, as taught by Orozco, in order to provide the capability to monitor and controller to determine rework, doing so would reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 20, the modification of Bischsel and Orozco disclose substantially all features set forth in claim 17, Bischsel does not disclose a camera, optical emission spectrophotometer, or laser profilometer configured to view a fused portion and/or or vapor plume, and wherein the controller is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer, and to determine 
	Orozco further discloses a camera, optical emission spectrophotometer, or laser profilometer (refer to Orozco fig.4, Weld quality monitor 50 and weld pool monitor 40) configured to view a fused portion and/or or vapor plume (refer to Orozco fig.4, 52 and 42), and wherein the controller (central processor 20) is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer (refer to Orozco fig.4, 52 and 42), and to determine whether to rework the particular region based on the presence of defects in the particular region (refer to Orozco fig.4 and fig.6 show above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a camera, optical emission spectrophotometer, or laser profilometer configured to view a fused portion and/or or vapor plume, and wherein the controller is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer, and to determine whether to rework the particular region based on the presence of defects in the particular region, as taught by Orozco, in order to provide the capability to monitor and controller to determine rework, doing so would reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

Claims 8, 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1), in view of Orozco et al (US20040249495A1), and further in view of Mistry et al (US5731046).
	Regarding claim 8, the modification Bischsel and Orozco disclose substantially all features set forth in claim 6, Bischsel and Orozco does not disclose a direction of the gas flow traces the path of the rework laser that cover the particular region.
	Mistry discloses a direction of the gas flow traces the path of the rework laser that covers the particular region (refer to Mistry Fig. 6 shown below, #620 a-n, and Col 25 line 60-65)

    PNG
    media_image6.png
    220
    279
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and Orozco process to include a direction of the gas flow traces the path of the rework laser that covers the particular region, as taught by Mistry, in order to provide the ability to augment the gas reaction (refer to Mistry Col 25 line 63-64)

	Regarding claim 15, Bischsel does not disclose a gas source and a nozzle coupled to the gas source and configured to establish a gas flow directed towards the particular region.
Mistry disclose comprising a gas source and a nozzle coupled to the gas source and configured to establish a gas flow directed towards the particular region [refer to Mistry Fig. 6 show above in claim 8, #620 a-n and Col 25 line 60-65]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and Orozco process to include a direction of the gas flow traces the path of the rework laser that covers the particular region, as taught by Mistry, in order to provide the ability to augment the gas reaction (refer to Mistry Col 25 line 63-64)

	Regarding claim 16, Bischsel and Orozco does not disclose wherein the gas source is an argon gas source.
	Mistry discloses wherein the gas source is an argon gas source (refer to Mistry Col 14, line 24-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and Orozco system with wherein the gas source is an argon gas source, as taught by Mistry, in order to provide a commonly used shielding gas barrier to reduce defective weld and reduce undesired gas reaction with common air element existed in the environment.
	
	Regarding claim 21, Bischsel does not disclose stablishing the gas flow stabilizes the keyhole.
	Mistry discloses stablishing the gas (refer to Mistry Col 14, line 24-26) flow stabilizes the keyhole (refer to Mistry Col 15, line 29)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel process with stablishing the gas flow stabilizes the keyhole, as taught by Mistry, in order to provide a deeper bonding and greater adhesion (refer to Mistry Col 15, line 29).

	Regarding claim 22, Bischsel does not discloses establishing the gas flow comprises flowing an inert gas.
	Mistry discloses establishing the gas flow comprises flowing an inert gas (argon gas, refer to Mistry Col 14, line 24-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and Orozco system with wherein the gas source is an argon gas source, as taught by Mistry, in order to provide a commonly used shielding gas barrier to reduce defective weld and reduce undesired gas reaction with common air element existed in the environment.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1), in view of Hyatt et al (US2019/0270247A1).
	Regarding claim 9, Bischsel does not discloses further comprising pre-heating the objet including any formed layers formed on the object through fused portion of one or more additional layers formed on the object.
	Hyatt discloses further comprising pre-heating the object including any formed layers formed on the object through fused portion of one or more additional layers formed refer to Hyatt Par.0007 cited:” preheating has been achieved by heating the entire build object (with or without the substrate) in a furnace”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel process with further comprising pre-heating the object including any formed layers formed on the object through fused portion of one or more additional layers formed on the object, as taught by Hyatt, in order to reduce thermal gradient [refer to Hyatt Par.0006 cited:” Preheating reduces the thermal gradient which slows the cooling rate of the deposition and the region surrounding the deposition. “].

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1), in view of Webster et al (US8822875).
	Regarding claim 12, as in rejection above in claim 11, Bischsel already disclosed light beam onto feed material to both fuse at least the portion of the outermost layer and produce a melt pool (refer to claim 11 rejection above).
	However, Bischsel does not disclose wherein the energy source comprises a common light source to generate a light beam and a common mirror scanner to direct the light beam.
	Webster discloses wherein the energy source comprises a common light source (#100) to generate a light beam (refer to Webster Fig.3 annotated below) and a common mirror scanner (#107) to direct the light beam (refer to Webster Fig. 3 annotated below)

    PNG
    media_image7.png
    474
    645
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel system with wherein the energy source comprises a common light source to generate a light beam and a common mirror scanner to direct the light beam, as taught by Webster, in order to provide an independent mobility for the light beam, doing so would greatly increase the location of welding location coverage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1), in view of Nowak et al (US8319148B2).
	Regarding claim 13, Bischsel does not disclose the energy source comprises a first light source to generate a first light beam fuse to fuse the portion of the outermost layer and a second light source to generate a second light beam to produce the melt pool.
Nowak discloses the energy source comprises a first light source to generate a first light beam fuse to fuse the portion of the outermost layer and a second light source to generate a second light beam to produce the melt pool.

    PNG
    media_image8.png
    359
    478
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    305
    255
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel system with the energy source comprises a first light source to generate a first light beam fuse to fuse the portion of the outermost layer and a second light source to generate a second light beam to produce the melt pool, as taught by Nowak, in order to reduce cracking problem [refer to Nowak Col 1 line 48-49 cited: “To overcome the centerline cracking problems “]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1), in view of Nowak et al (US8319148B2), and further in view of Webster et al (US8822875).
	Regarding claim 14, the modification of Bischsel and Nowak disclose substantially all features set forth in claim 13, Bischsel and Nowak does not discloses the energy 
	Webster further discloses a light source (#100) to generate a light beam (refer to Webster fig.3 annotated above in claim 12) and a mirror scanner (#107) to direct the light beam (refer to Webster fig.3 annotated above in claim 12)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and Nowak system with a mirror scanner to direct a laser; it would be also obvious to a person of ordinary skill put a second mirror scanner to the second light beam; in order to provide an independent mobility for the light beams, doing so would greatly increase the location of welding location coverage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761